Name: Council Regulation (EEC) No 3758/83 of 19 December 1983 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning the import into the Community of preserved fruit salads originating in Tunisia (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374 / 16 Official Journal of the European Communities 31 . 12 . 83 COUNCIL REGULATION (EEC) No 3758 / 83 of 19 December 1983 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning the import into the Community of preserved fruit salads originating in Tunisia ( 1984 ) HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning the import into the Community of preserved fruit salads originating in Tunisia is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (*) was signed on 25 April 1976 and entered into force on 1 November 1978 ; Whereas the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning the import into the Community of preserved fruit salads originating in Tunisia should be approved, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS ( ») OJ No L 265 , 27 . 9 . 1978 , p. 2 .